Citation Nr: 0101256	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-20 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during hospitalization at the St. 
John Medical Center, Tulsa, Oklahoma from May 5 through May 
19, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from February 1949 to June 
1952.

This appeal arose from an August 1999 decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran was transferred to the St. John Medical 
Center for hemodialysis on May 5, 1999.

2.  A VA facility was feasibly  available to provide this 
treatment.


CONCLUSION OF LAW

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with treatment at a private facility 
from May 5 through May 19, 1999 is not warranted.  
38 U.S.C.A. § 1728 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 17.120, 17.130 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17. 120.  These provisions require in pertinent 
part as follows:  (a) the care or services not previously 
authorized at the private medical facility must, initially, 
be rendered for an adjudicated service-connected disability, 
or for non-service-connected disabilities held associated 
with and held to be aggravating an adjudicated service-
connected disability, or for any disability of a veteran with 
a total and permanent service-connected disability; and (b) 
there was a medical emergency, where delay would have been 
hazardous to the life or health of the veteran; and (c) 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 C.F.R. § 17.120; see 
also Parker v. Brown, 7 Vet. App. 116 (1994).  The Board 
notes in particular that each of these three criteria must be 
met in order to establish entitlement to reimbursement or 
payment of medical expenses under 38 U.S.C.A. § 1728.  Zimick 
v. West, 11 Vet. App. 45, 49 (1998).  No reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. 
§ 17.130. 

In the instant case, the evidence of record indicates that 
the veteran was originally admitted to the Jane Phillips 
Hospital from April 30 to May 5, 1999 for complaints of 
progressive shortness of breath and chest pain due to 
congestive heart failure.  During this period of 
hospitalization, his renal function, which had been normal on 
admission, progressively declined.  On May 5, 1999, he was 
transferred to St. John Medical Center for management of 
acute renal failure and congestive heart failure, including 
consideration of hemodialysis.  

The veteran has claimed that he had to be transferred on an 
emergency basis for this dialysis, and that, if he had not 
been transferred for treatment, he would have died.  However, 
after a careful review of the evidence of record, the Board 
finds that the evidence does not establish entitlement to 
payment or reimbursement for the May 5 to May 19, 1999 period 
of hospitalization.  The evidence does not show that a 
Federal facility was not feasibly available for this 
treatment.  The evidence established that, while the 
veteran's condition was serious, he was stable enough to be 
transferred to another facility for further treatment.  The 
veteran was, in fact, transferred from one private hospital 
in Tulsa, Oklahoma, to St. John Medical Center, in Tulsa, 
Oklahoma.  As the veteran's representative indicated, the 
distance from Tulsa to Muskogee is approximately 52 miles.  
However, while the distance to the VAMC in Muskogee is 
longer, there is no evidence of record that this transfer 
could not have been made to the VA facility.  

Additionally, there has been no showing that attempting to 
use a VA facility or obtaining prior authorization for the 
use of a private facility would have been unreasonable, 
unsound, unwise, or impracticable, or that treatment at a VA 
facility would have been refused.  See 38 C.F.R. § 17.120.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for payment or 
reimbursement of unauthorized medical expenses.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107(b)).  

The Board notes the veteran's statement to the effect that 
the VA clinic in Tulsa, Oklahoma, by a pre-recorded phone 
message, which he asserts informed his wife and doctor to 
take the veteran to the nearest facility, VA was somehow 
either authorizing the medical treatment or was responsible 
for payment for the private medical expenses incurred.  The 
veteran did not indicate the date of this reported phone 
message, and whether it pertained to initial admission for 
hospitalization at Jane Phillips Hospital on April 30, 1999, 
or the subsequent transfer to St. John Medical Center on May 
5, 1999, to which the claim at hand pertains.  Even assuming, 
arguendo, that the reported phone message from the VA clinic 
in Tulsa, Oklahoma, is alleged to have occurred immediately 
prior to the May 5, 1999 transfer, the United States Court of 
Appeals for Veterans Claims has determined that even a VA 
physician's direction diverting care to another facility when 
VA care has been requested does not constitute 
"authorization" as defined in 38 U.S.C.A. §§ 1703 or 1710 
(West 1991) for VA payment or reimbursement of private 
medical expenses.  Malone v. Gober, 10 Vet. App. 539, 542 
(1997); accord Zimick, supra.  The Court has noted that, 
while 38 U.S.C.A. §§ 1703 and 1710 allow VA to contract for 
private care under certain circumstances, these provisions do 
not mandate that such care be authorized.  See 38 U.S.C.A. 
§§ 1703, 1710(a)(3); Zimick, 11 Vet. App. at 50.  While a 
veteran may be eligible for hospital care under 38 U.S.C.A. 
§ 1710, that section does not contain any provision which 
would authorize the Secretary to provide reimbursement to a 
veteran for services rendered at a non-VA facility.  Id. at 
51.  The Board lacks authority to award medical care benefits 
except as authorized by statute and regulations.  The benefit 
is not authorized under the circumstances of the veteran's 
claim, and the claim must be denied.  In the absence of 
evidence to establish that the veteran meets the criteria for 
payment or reimbursement of non-VA medical services, either 
on the basis of eligibility under 38 U.S.C.A. § 1728 or on 
the basis of individual authorization under 38 U.S.C.A. 
§§ 1703 or 1710, payment or reimbursement of those services 
is not warranted


ORDER

The benefit sought on appeal is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 

